 

EXHIBIT 10.1

SYNOVUS FINANCIAL CORP.

Board of Directors Compensation

Cash Compensation

 

Annual Board Retainer

   $ 40,000      

Annual Board Committee Member Retainers:

     

Audit Committee

   $ 15,000      

Compensation Committee

   $ 10,000      

Corporate Governance and Nominating Committee

   $ 7,500      

Executive Committee

   $ 10,000      

Annual Board Chair Retainer1

   $ 110,000      

Annual Committee Chair Retainers:2

     

Audit Committee

   $ 15,000      

Compensation Committee

   $ 10,000      

Corporate Governance and Nominating Committee

   $ 7,500      

Executive Committee3

   $ 15,000      

Annual Lead Director Retainer

   $ 5,000      

 

     

1In addition, the Board Chair shall be provided with an office and
administrative support for the duration of his tenure. The Board Chair does not
receive any other compensation for his service on the Board or any of its
committees.

2The committee chair will receive both an annual committee member retainer and
annual committee chair retainer.

3In addition, the Executive Committee Chair shall be provided with an office and
administrative support for a period through October 2011.

Equity Compensation      

At the discretion of the Corporate Governance and Nominating Committee – no
equity awards were made in 2009 or 2010.

Director Stock Purchase Plan      

Annual maximum company cash contribution per director participant to

company-sponsored open market stock purchase plan, with company’s

contribution to 50% of director participant’s cash contribution, subject

to annual maximum contribution limit by director of $20,000.

   $ 10,000      